1 Reported in 137 P. 340.
On September 23, 1912, one Everal R. Vaughn petitioned the superior court of Pierce county to appoint a guardian for the estate of Nels Martenson, alleging in the petition that Martenson was an insane person, incarcerated in the state insane asylum at Steilacoom, Washington; that he had personal and real property situated in Pierce county which needed the care and attention of some proper person as guardian. The petition further alleged that one George R. Gardner was a suitable and proper person to be appointed as such guardian. On the filing of the petition, the court fixed a time and place for hearing the same, of which due notice was given as required by statute. At the time fixed for the hearing, Andrew Martenson, a brother of the insane person, appeared and contested the proceeding, averring in his pleadings that no necessity existed for appointing a guardian over his brother's estate, but that, if the court deemed such an appointment necessary, he himself was a suitable *Page 37 
and proper person to be appointed such guardian, and prayed for his own appointment. A hearing was had on the issues thus made, resulting in the appointment of the person. named in the original petition. From the order of appointment made, the contestant appeals.
The evidence introduced at the hearing was brief, but brief as it is, it does not require a special review. Enough appears to show that there had been a probable misappropriation of the insane person's estate, and that it was not likely that the property misappropriated would be returned if the contestant was appointed guardian. Conceding that, under normal conditions, a brother has a preference right, over a person not so related, to be appointed guardian of his insane brother's estate, we find in the appointment here made no abuse of discretion on the part of the court.
The order appealed from is affirmed.
  CHOW, C. J., MOUNT, MORRIS, and PARKER, JJ., concur. *Page 444